Memorandum

Per Curiam.

The clause of the lease waiving a jury trial applies only to actions or proceedings brought under the lease. (Cochanski v. Bankmer Real Estate Corporation, 33 N. Y. S. 2d 34.) The petition discloses that the proceeding herein is not based upon a written lease. The waiver clause, therefore, is inoperative and the tenant has the right to a jury trial.
Order unanimously reversed upon the law, with ten dollars costs,and motion t» strike out tenant’s demand for a jury trial denied.
Concur: MacCrate, Smith and McCooby, JJ.